Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-23 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 12, 2021, September 22, 2021, and November 8, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1
Claims 1-23 are within the four statutory categories.  Claims 1-14 and 18-23 are drawn to methods for determining procedure duration, which is within the four statutory categories (i.e. process Claims 15-17 are drawn to a system for determining a procedure duration, which is within the four statutory categories (i.e. machine). 

Prong 1 of Step 2A
Claim 1 recites: A computer-implemented method for extracting an actual procedure duration composed of actual surgical tool-tissue interactions from an overall procedure duration of a surgical procedure on a patient, the method comprising:
obtaining an overall procedure duration of the surgical procedure performed by a surgeon on the patient; 
receiving a set of operating room (OR) data from a set of OR data sources collected during the surgical procedure, wherein the set of OR data includes an endoscope video captured during the surgical procedure; 
analyzing the set of OR data to detect a set of non-surgical events during the surgical procedure that do not involve surgical tool-tissue interactions, wherein analyzing the set of OR data includes performing a machine-learning-based analysis on the endoscope video; 
extracting a set of durations corresponding to the set of non-surgical events; and 
determining the actual procedure duration by subtracting the set of durations corresponding to the set of non-surgical events from the overall procedure duration.
The underlined limitations as shown above, given the broadest reasonable interpretation, cover the abstract idea a mental process because they recite a process that could be practically performed in the human mind (i.e. observations, evaluations, judgments, and/or opinions – in this case obtaining duration and OR data, analyzing the obtained data, and determining a procedure duration by evaluating non-surgical events is properly interpreted as at least observations and/or evaluations) or using a pen and paper, but for the recitation of generic computer components (i.e. the fact that the obtained data is in video form, and the high-level recitation of machine-learning-based analysis), e.g. see MPEP 2106.04(a)(2).  Any limitations not identified above as part of the abstract idea are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claims 15, 18, and 21 is identical as the abstract idea for Claim 1.  The only difference between Claims 1 and 15 is that Claim 15 recites a system and its associated structure, whereas Claim 1 recites a computer-implemented method.  The only difference between Claims 1 and 18 is that Claim 18 recites collaborating the obtained video data to sensor data and further does not recite any type of machine learning.  The only difference between Claims 1 and 21 is that Claim 21 specifies that the obtained video data includes out-of-body (OOB) events, wherein the OOB event begins when an endoscope is take out of the patient’s body and ends when the endoscope is inserted into the patient’s body, and further Claim 21 does not recite any type of machine learning.
Dependent Claims 2-14, 16-17, 19-20, and 22-23 include other limitations, for example Claims 2-3 recite types of operating room (OR) data, Claims 4, 9-10, 12, and 23 recite a type of non-surgical event, Claims 5-6, 8, 11, 13, 14, 16-17, and 22 recite limitations narrowing the type analysis performed, and Claims 7 and 19-20 recite sources for the analyzed data, but these only serve to further narrow the abstract idea, and a claim may not preempt abstract ideas, even if the judicial exception is narrow, e.g. see MPEP 2106.04.  Hence dependent Claims 2-14, 16-17, 19-20, and 22-23 are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1, 15, 18, and 21.

Prong 2 of Step 2A
Claims 1-23 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of video data and the high level recitation of machine learning, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [00104]-[00114] of the present Specification, see MPEP 2106.05(f); and/or
generally link the abstract idea to a particular technological environment or field of use – for example, the claim language of the data analyzed being OR data and endoscopic video, which amounts to limiting the abstract idea to the field of endoscopic surgery, see MPEP 2106.05(h).
Additionally, dependent Claims 2-14, 16-17, 19-20, and 22-23 include other limitations, but these limitations also amount to no more than mere instructions to apply an exception (e.g. the types of devices serving as the sources of the data recited in dependent Claims 7 and 19-20), and/or do not include any additional elements beyond those already recited in independent Claims 1, 15, 18, and 21, and hence also do not integrate the aforementioned abstract idea into a practical application.

Step 2B
Claims 1-23 do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea. 
Dependent Claims 2-14, 16-17, 19-20, and 22-23  include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims either do not recite any additional elements not already recited in independent Claims 1, 15, 18, and 21, and/or the additional elements recited in the aforementioned dependent claims similarly amount to mere instructions to apply the exception (e.g. the types of devices serving as the sources of the data recited in dependent Claims 7 and 19-20), and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-23 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
	
Notice to Applicant
Claims 1-23 are not presently rejected under 35 U.S.C. 102 or 103, and hence would be in condition for allowance if amended to overcome the rejections presented under 35 U.S.C. 101.  The following represents Examiner’s characterization of the most relevant prior art references and Examiner’s reasons for allowance if the claims were able to overcome the aforementioned grounds of rejection under 35 U.S.C. 101:
Grantcharov (Pub. No. US 2018/0122506) teaches a system that tracks event duration, wherein the event may comprise surgery.  Additionally, the system may obtain audio and video data regarding the event, and utilize machine learning techniques to analyze the obtained data.  However, Grantcharov does not teach obtaining data for non-surgical events from a machine-learning-based analysis on an endoscope video.  Grantcharov further does not teach extracting durations for the non-surgical events, and does not teach determining actual procedure duration by subtracting the non-surgical event durations from the overall procedure duration.
Davidson (Pub. No. US 2012/0253892) teaches determining an amount of time worked by a driver by subtracting identified lunch/break time from the total worked time.  However, Davidson does not concern any type of healthcare or medical procedure, and hence cannot reasonably be interpreted to teach identifying a “non-surgical” event, much less a non-surgical event that does not involve surgical tool-tissue interactions.  Furthermore, Davidson does not teach identifying the lunch/break time via video analysis, much less via endoscope video.
Bouarfa (“In-vivo real-time tracking of surgical instruments in endoscopic video,” Minimally Invasive Therapy, 2012; 21:129-134) teaches tracking instruments during surgery using endoscopic video.  However, Bouarfa does not teach analyzing the endoscopic video in order to determine a duration of the procedure or even a duration of operation for the instruments.  Rather, Bouarfa teaches the video analysis to specifically track the physical positioning of the surgical instruments and does not appear to teach any features regarding the timing and/or duration of the procedure itself.  Bouarfa further does not teach determining an actual procedure time by subtracting non-surgical event duration from the overall procedure duration.
Akhavan (“Time-driven Activity-based Costing More Accurately Reflects Costs in Arthroplasty Surgery,” Clin Orthop Relat Res (2016) 474:8-15) teaches a system for estimating costs based on the time spent for each activity performed during arthroplasty surgery.  However, Akhavan does not teach determining non-surgical activities by performing a machine-learning-based analysis on endoscope video, and further does not teach subtracting the duration of the non-surgical activities from the overall procedure duration to determine an actual procedure time.
Richards (“Skills evaluation in minimally invasive surgery using force/torque signatures,” Surg Endosc (2000), 14: 791-798) teaches measuring the efficiency of an operation, particularly noting that less experienced novice surgeons spend more time in an idle state, where no direct tool/tissue interactions take place when compared to experienced surgeons.  However, Richards does not specifically teach utilizing a machine-learning-based analysis of endoscopic video to determine the idle states, and further does not teach subtracting the determined durations for the idle states from the overall procedure duration to determine an actual procedure time.
The aforementioned references are understood to be the closest prior art.  Various aspects of the present invention are known individually, but for the reasons disclosed above, the particular manner in which the elements are claimed, when considered as an ordered combination, distinguishes from the aforementioned references and hence the present invention is not considered non-novel and/or an obvious variant of the inventions taught by the closest prior art references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686